Citation Nr: 0314737	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and A.T.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran complained of low back pain during service 
(October 1967) following a lifting incident, and the veteran 
asserts that his current back problems are related to his 
October 1967 back injury.  The record also reflects post 
service back injuries.  As such, the Board finds that prior 
to adjudicating this issue the veteran should be afforded a 
VA examination to ascertain, if possible, the nature and 
etiology of any back disorder that may be present.  38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to ensure due process, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.   It is imperative that the 
examiner review the claims file in 
connection with the examination and note 
that the file was reviewed.  After 
reviewing the claims file and examining 
the veteran, he or she should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any current back 
disorder is related to the veteran's 
military service rather than any post 
service event.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	STEVEN L. COHN	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




